Citation Nr: 0931326	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 through 
November 1970.  During that period, he served in Vietnam from 
November 1969 through August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The Veteran filed a Notice of 
Disagreement in October 2003, and was subsequently issued a 
Statement of the Case in July 2004.  The Veteran filed a 
timely substantive appeal in August 2004.

In June 2006, the Board remanded this matter for further 
development of the Veteran's claim, which was to include:  
(1) providing notice to the Veteran with notice of the 
evidence necessary to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as required by Kent v. Nicholson, 20 Vet. App. 
1 (2006); (2) making efforts to verify the Veteran's reported 
in-service stressor event as described in his July 2003 
statement; (3) scheduling the Veteran for a new VA 
examination if the Veteran's reported stressors could be 
verified; and (4) issuance to the Veteran of a Supplemental 
Statement of the Case.

For reasons fully set forth below, the Board finds that the 
evidence submitted by the Veteran since his April 2003 
request to reopen his claim is sufficient to warrant that his 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD be reopened.  The Board also finds, 
however, that the action directed in its June 2006 remand 
have not been fully performed and must be remanded.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Accordingly, the reopened issue of the Veteran's entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD must be remanded for further development 
consistent with the action directed below.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD was initially 
denied in a November 2002 Board decision.

2.  Evidence received since the November 2002 Board decision 
is new and material and relates to the diagnosis of PTSD and 
the occurrence of the Veteran's reported in-service stressor, 
facts which were not previously established in the record 
that existed at the time of the November 2002 Board decision.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD be reopened.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran filed his original claim for 
service connection for PTSD in June 1997.  That claim was 
denied in a November 1997 rating decision issued by the San 
Juan RO.  The Veteran subsequently appealed the RO's 
decision.  In a November 2002 decision issued by the Board, 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was denied.  At the 
time of that decision, the record before the Board consisted 
of the Veteran's service treatment and service personnel 
records, and various private treatment records relating to 
treatment received by the Veteran from April 1997 through 
January 2002.

As bases for its November 2002 decision, the Board 
acknowledged that the record contained conflicting private 
and VA medical center diagnoses of PTSD and diagnoses of 
depression and personality disorder which were made by VA 
examiners upon psychiatric VA examinations conducted in July 
1997 and August 2001.  The Board further concluded, however, 
that notwithstanding the conflicting diagnoses reflected in 
the record, the evidence also did not reflect any evidence 
that corroborated the Veteran's claimed in-service stressor.  
Moreover, the Board found that there was no evidence that the 
Veteran engaged the enemy in combat during his service in 
Vietnam.  The Board determined that absent a verifiable 
stressor, the Veteran was not entitled to service connection 
for PTSD.  With regard to potential service connection for 
the Veteran's diagnosed depression, the Board determined that 
the evidence did not demonstrate a causal link between the 
diagnosed depression and the Veteran's active duty service, 
and that claim was also denied.  To the extent that the 
Veteran sought service connection for his diagnosed 
personality disorder, the Board noted that such conditions 
are not considered a "disability" for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  Hence, service connection was not 
granted for the Veteran's diagnosed personality disorder.

The Board now finds that its prior November 2002 decision is 
final pursuant to 38 U.S.C.A. §§  5108 and 7104(b).

In support of his April 2003 claim seeking to reopen his 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the Veteran has submitted various 
treatment records from the VA medical center in San Juan, 
Puerto Rico which reflect treatment from January 2003 through 
March 2004.  In general, these records indicate an ongoing 
diagnosis of PTSD.  He has also provided a January 2007 
Statement in Support of Claim for Post-traumatic Stress 
Disorder (VA Form 21-0781) in which he asserted various 
stressor events that reportedly occurred during service.  The 
Veteran also submitted a handwritten two page statement in 
Spanish, which has since been translated and incorporated 
into the claims file, which set forth additional details 
regarding his claimed stressor events and his specific unit 
assignment in Vietnam.

These records had not been submitted to the Board at the time 
of its November 2002 decision.  The recently submitted 
records indicate an ongoing diagnosis of PTSD and contain 
additional detailed information regarding the Veteran's 
claimed in-service stressors.  These recently submitted 
records now raise the reasonable possibility of 
substantiating the Veteran's claim.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, should be reopened.  



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  The final rule, among other changes, removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
his or her possession that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in notification 
letters mailed to him in May 2003 and July 2006.  In the July 
2006 letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Board has reopened the claim, any defect in the notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
was also given to the Veteran in the July 2006 letter, would 
not be prejudicial to the Veteran.

Overall, insofar as the Veteran's request to reopen his claim 
of service connection for PTSD, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.


ORDER

New and material evidence has been received; the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.


REMAND

In June 2006, the Board remanded this matter for further 
development of the Veteran's claim, which was to include 
efforts to corroborate the in-service stressor events that 
were reported by the Veteran in his July 2003 statement.

In his statement, the Veteran reported two separate stressor 
events:  an incident in November 1969 in which he witnessed 
the death of a fellow serviceman (A.A.) who had served in the 
1st Engineer Battalion, and a separate December 1969 incident 
in which he witnessed the death of a sergeant (J.M.) while 
engaged in combat with the enemy in the suburbs of Don Tien.

A May 2009 record in the claims file reflects that a request 
was made to the United States Joint Services Records Research 
Center (JSRRC) to corroborate both reported stressors.  The 
Board notes that, with regard to the reported December 1969 
incident, JSRRC was provided a time frame of June 1970.  
Accordingly, a subsequent response from JSRRC reflects that 
its research did not "document that a [J. M.] was killed or 
wounded in 1970."

The Board is aware of a January 2007 Statement in Support of 
Claim for Post-traumatic Stress Disorder (VA Form 21-0781) in 
which he asserted that he witnessed the death of J.M. in June 
of 1970.  However, given the Veteran's earlier recollection, 
set forth in his July 2003 statement, that he witnessed the 
death of J.M. in December of 1969, efforts should also be 
made to verify the occurrence of the Veteran's reported 
stressor during that period.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
asserted in-service stressor which 
reportedly took place in December 1969, 
as described in his July 2003 
handwritten statement through the 
assistance of JSRRC, National Personnel 
Records Center in St. Louis, Missouri, 
or other agency.  In formulating its 
request to such agencies, the request 
should include the date and place on 
and where the stressor reportedly 
occurred, as set forth in the Veteran's 
July 2003 handwritten statement.  The 
request should also include the 
Veteran's specific unit assignment (as 
set forth in the Veteran's service 
personnel records).

If additional evidence is required to 
corroborate the reported stressor, the 
Veteran should be asked for it.  If the 
stressor cannot be corroborated due to 
insufficient information, that fact 
should be documented in the claims 
file. 

2.  If the Veteran's reported PTSD 
stressor is corroborated, the Veteran 
should then be afforded a VA examination, 
with an appropriate examiner, to 
determine the nature and etiology of the 
claimed acquired psychiatric disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
PTSD.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed PTSD or other psychiatric 
disorder is etiologically related to the 
Veteran's reported in-service stressors.  

If a diagnosis of PTSD is rendered, the 
examiner should consider only those 
stressors which have been specifically 
corroborated and indicate which is linked 
to such diagnosis.  In discussing the 
relevant clinical findings, the examiner 
should specifically note the Veteran's 
present symptoms, complaints, and level 
of disability.  A multi-axis examination, 
with a Global Assessment of Functioning 
Scale (GAF) score, should be rendered.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


